Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 03, 2015

The Court of Appeals hereby passes the following order:

A15A1650. LADDER NOW, LLC et al. v. HANCOCK ROOFING &
    CONSTRUCTION, LLC.
A15A1685. TRINITY INSPECTIONS, LLC et al. v. HANCOCK ROOFING &
    CONSTRUCTION, LLC.

      These companion appeals arise from an action commenced by Hancock
Roofing & Construction, LLC d/b/a Hancock Claims Consultants, LLC, seeking
injunctive relief and damages for breach of restrictive covenants not to compete in
multiple employment and independent contractor contracts. On January 23, 2015, the
superior court found Hancock had no adequate remedy at law and enjoined all
defendants substantially from working for Hancock’s competitors for a one-year
period following their termination of their contracts with Hancock. On appeal, the
defendants contest the assertion of personal jurisdiction but also contest the equitable
enforcement of the non-compete covenants.
      As these cases involve the legality and propriety of equitable relief, jurisdiction
over the appeals lies with the Supreme Court. See Holton v. Physician Oncology
Services, LP et al., 292 Ga. 864, 865 (742 SE2d 702) (2013). Accordingly, these
appeals are hereby TRANSFERRED to the Supreme Court.




                                         Court of Appeals of the State of Georgia
                                                                              12/03/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.